Citation Nr: 0119948	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of recoupment of a monetary settlement under 
38 U.S.C.A. § 1151 (West Supp. 2001).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and P.Z. and A.Z.



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  He died in December 1994.  The appellant is his 
surviving spouse.

This case arises from a determination in February 1998 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which VA held that 
payment of Dependency and Indemnity Compensation (DIC) 
awarded the appellant pursuant to 38 U.S.C.A. § 1151 (West 
Supp. 2001) as a result of the veteran's death was to be 
withheld until a monetary settlement awarded her under the 
Federal Tort Claims Act (FTCA) was recouped.  This appeal 
ensued.

A personal hearing was held by means of video 
teleconferencing, before the undersigned Acting Board Member, 
sitting in Washington, D.C., in January 2001.


REMAND

The basic facts in this case are as follows.  The veteran, 
who was the appellant's husband, died in December 1994 while 
hospitalized at a VA medical facility.  In February 1996, the 
appellant was awarded DIC benefits under 38 U.S.C.A. 
§ 1151(a) (West Supp. 2001).  In May 1997, she and her family 
were awarded $400,000 under the FTCA, $200,000 of which was 
awarded to her as surviving spouse, with the remainder 
awarded to the veteran's children and to the family's legal 
representative.  In September 1997, she was advised by the RO 
that it proposed to halt her monthly DIC payments until the 
$200,000 tort settlement was recouped; this proposal was 
implemented by the RO in February 1998.


The United States Court of Appeals for Veterans Claims 
(Court), in a case in which the facts were similar to those 
at issue here, held that the liability of the Federal 
Government in FTCA claims is determined in accordance with 
the law of the state where the act or omission bringing rise 
to the FTCA claim occurred.  In that case, the Court noted 
that under the pertinent state law (that of North Carolina), 
an administratrix bringing a wrongful death action represents 
both the estate and beneficiaries, and that the portions of 
the settlement she received under the FTCA in her capacity as 
individual beneficiary, but not in her capacity as 
representative of the estate and other beneficiaries, were 
properly offset against her DIC payments; the portion 
received under the FTCA in her capacity as individual 
beneficiary was calculated as 10 percent for her loss of 
companionship.  Neal v. Derwinski, 2 Vet. App. 296 (1992).  

In the instant case, review of the pertinent adjudication 
documents does not reveal that the analysis required by the 
Court in Neal was undertaken.  Under 28 U.S.C.A. § 1346(b), 
liability of the government is determined in accordance with 
the law of the place where the act or omission occurred; in 
the case at hand, the precipitating malfeasance occurred in 
Louisiana.  There has been no determination whether, under 
Louisiana state law, some or all of the $200,000 awarded the 
appellant under the FTCA need not be offset against her DIC 
payments.  It is incumbent that such determination be made 
prior to further appellate consideration of her case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

This case is accordingly REMANDED for the following:

1.  The RO is to ascertain whether, under 
Louisiana state law, some or all of the 
$200,000 awarded the appellant pursuant 
to the FTCA need not be offset against 
her DIC payments.


2.  If the decision remains in any manner 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case 
(SSOC), and with a reasonable period of 
time within which to reply thereto.  The 
SSOC is to set forth all pertinent 
Louisiana state law, along with a 
discussion of the RO's decision, to 
include, if appropriate, all financial 
assumptions and calculations made.  The 
case should then be returned to the Board 
for further review, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)



The appellant need take no action unless she is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of her 
claim should be made at this time.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




